Citation Nr: 0727468	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
February 1969.  The veteran died in December 2002.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The appellant testified 
before the undersigned Veterans Law Judge in May 2007; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claim on appeal.

The appellant contends that her husband's death is related to 
his active military service.  A review of the veteran's 
records reveals that he died in December 2002.  The primary 
cause of death listed on his death certificate is meningioma 
of the posteria fossa; widely spread metastases of the lungs 
and bone was noted as a secondary cause of death.  The Board 
observes that service connection was not established for 
either of these diseases and the veteran was not service-
connected for any other disability.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Additionally, 
certain diseases associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  
Pertinent to this appeal, respiratory cancers (including 
cancer of the lung) and soft-tissue sarcoma (including 
malignant hemangiopericytoma) are presumptive diseases under 
38 C.F.R. § 3.309(e).  To qualify for presumptive service 
connection these diseases shall have become manifest to a 
degree of 10 percent or more at any time after the last date 
on which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2006).  Service in the Republic of Vietnam 
has been verified for this veteran for the period from August 
1966 through August 1967.  Exposure to an herbicide agent is 
therefore presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

I. Brain Tumors/Hemangiopericytoma

Pertinent medical history indicates that the veteran was 
diagnosed in November 1989 with a right parietal meningioma.  
Following a craniotomy, including a resection of the tumor, 
and biopsy of a frozen section of the tumor, the final 
diagnosis provided was right parietal hemangiopericytoma.  
The veteran's hospital discharge summary indicates that he 
was to follow-up with radiation.  Although there are no 
radiation clinical records in the claims folder, an October 
1994 private radiology consultation record notes a history of 
radiation therapy in February 1990 following resection of a 
right parietal hemangiopericytoma.

The veteran underwent MRI studies in October 1994 and July 
1995, which were essentially negative for a recurrent tumor.  
A January 2002 MRI study, however, revealed two tumors in the 
veteran's parietal and occipital areas of the brain.  The 
January 2002 study notes that the appearance is that of a 
relatively aggressive tumor such as an anaplastic astrocytoma 
or glioblastoma multiforme; it is much more aggressive than 
the normal recurrent meningioma.  The discharge summary 
indicates that the veteran and appellant refused further 
evaluation of the brain masses.  Also of record is an April 
2002 emergency department report, including a brain CT study.  
The interpreting physician found interval progression of 
hemangiopericytoma adjacent to the resection sites with new 
enhancement in the cortex of the left temporal, parietal, and 
insular lobe.  The diagnosis provided on the emergency report 
is metastatic brain tumors.

As mentioned above, malignant hemangiopericytoma is a 
presumptive disease under 38 C.F.R. § 3.309(e).  Based on the 
current evidence of record, it is unclear whether the 
veteran's 1989 tumor and 2002 tumor(s) were benign or 
malignant.  In this respect, the Board notes that his tumors 
have been variously diagnosed as a meningioma, a 
hemangiopericytoma, an anaplastic astrocytoma, and a 
glioblastoma.  Meningioma is defined as a benign, slow-
growing tumor of the meninges.  Dorland's Illustrated Medical 
Dictionary 1125 (30th ed. 2003).  Hemangiopericytoma is 
defined as a tumor composed of spindle cells with a rich 
vascular network; it may be benign or malignant.  Id. at 824.  
An anaplastic astrocytoma, however, is a malignant to highly 
malignant tumor composed of astrocytes, and glioblastoma is a 
general term for malignant forms of astrocytoma.  Id. at 169, 
777.  

Although it appears that the veteran underwent radiation 
therapy following resection of his meningioma in 1989 (which 
suggests malignancy) there is nothing in the medical records 
which expressly states whether the veteran's tumor was benign 
or malignant.  Similarly, the January 2002 MRI study suggests 
that the veteran's most recent brain masses are malignant; 
yet, there is no express finding or any indication of the 
likelihood of malignancy.

In addition to the uncertainty regarding the nature of the 
veteran's brain tumors, the Board finds that the record is 
also unclear as to whether his 2002 brain tumors which led to 
his death are related to (or a recurrence of) his 
hemangiopericytoma in 1989.  As both of these issues are 
pertinent to this appeal, the Board concludes that a remand 
is necessary.  

Specifically, the Board finds that the veteran's medical 
records are incomplete with respect to treatment for both his 
1989 and 2002 brain tumors.  First, any records related to 
radiation therapy administered in 1990 should be requested 
from the Cleveland Clinic.  The Board notes that records have 
only been requested from the Cleveland Clinic for the years 
1989, 1994, and 1995; thus, there is no indication that these 
records are unavailable.  Also missing are any clinical or 
hospitalization records related to the veteran's April 2002 
emergency visit.  The emergency report notes that the veteran 
was admitted to neurology, yet the only other records in the 
claims folder are testing and lab reports.  There are no 
neurology clinic notes.

The Board also finds that a VA opinion should be obtained 
with respect to the following issues: (1) whether it is as 
likely as not that the veteran's November 1989 
hemangiopericytoma was malignant; (2) whether it is as likely 
as not that the brain tumor/meningioma which led to the 
veteran's eventual death in December 2002 was related to (or 
was a recurrence of) his November 1989 tumor; and (3) if not, 
whether the evidence suggests a type of tumor for the 
December 2002 meningioma.

II. Cancer of the Lung

In addition to finding masses on the veteran's brain in 
January 2002, a chest X-ray showed bilateral multiple lung 
nodules.  Consultation notes suggest metastatic disease from 
either the lung or kidney; however, right upper lobe and 
right middle upper lobe bronchial washings were unremarkable 
and negative for malignancy.  Similarly, a biopsy of the 
right upper lobe showed benign lung tissue.  Nevertheless, a 
January 2002 chest CT report indicates that the lesions most 
likely represent hematogenous metastatic lesions.  The 
veteran and appellant refused further testing, and the 
veteran was discharged with a diagnosis of lung masses.  The 
discharge/transfer report notes that the veteran's masses are 
likely cancer and that no primary source was identified.  A 
second chest CT was performed in April 2002, and the report 
indicates that the veteran's multiple pulmonary nodules are 
consistent with metastatic disease.  Colon, renal cell, and 
melanoma are identified as likely primary causes.  

The Board finds that the diagnosis is not clear from the 
current evidence of record.  Specifically, some evidence 
suggests that the veteran may have had primary cancer of the 
lung; however, other evidence indicates that he may have had 
metastatic lesions secondary to another source of cancer.  
Since primary cancer of the lung is a presumptive disease 
under 38 C.F.R. § 3.309(e), the Board concludes that 
clarification by a medical professional is needed before it 
can make a determination.  As such, this appeal is remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and ask her to 
provide the necessary information and 
consent to obtain all clinical, laboratory, 
hospitalization, and treatment records, 
particularly from the oncology and 
radiation departments, from the Cleveland 
Clinic for the period from January 1990 
through December 1990.  After securing the 
necessary release, appropriate attempts 
should be made to obtain these records.

2. Following receipt of the above records 
(if available), refer the case to a VA 
oncologist for a VA medical opinion.  The 
reviewing physician must be provided with 
the entire claims folder, including a copy 
of this REMAND.  The opinion should 
indicate that a review of the claims 
folder was completed.  After reviewing the 
record, the reviewing VA physician is 
requested to provide an opinion as to:

(1) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
November 1989 hemangiopericytoma was 
malignant; 

(2) If the November 1989 
hemangiopericytoma was malignant, is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the brain tumor/meningioma which led 
to the veteran's eventual death in 
December 2002 was related to (or was a 
recurrence of) his November 1989 malignant 
tumor/hemangiopericytoma;

(3) If the 2002 brain tumor(s) was not 
related to the 1989 
tumor/hemangiopericytoma, what type of 
tumor was the December 2002 meningioma; 
and

(4) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's lung 
masses represented primary cancer of the 
lung.

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



